                6:20-cv-00423-JFH Document 87 Filed in ED/OK on 05/04/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            Eastern DistrictDistrict
                                              __________    of Oklahoma
                                                                     of __________


                  Ë²·¬»¼ Í¬¿¬»- ±º ß³»®·½¿                     )
                             Plaintiff                         )
                                v.                             )      Case No.     êæîðó½ªóððìîíóÖÚØ
                     Ö»ºº®»§ Ô±©»ô »¬ ¿´ò                      )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Ð®±°±-»¼ ×²¬»®ª»²±®óÐ´¿·²¬·ººô Ð»±°´» º±® ¬¸» Û¬¸·½¿´ Ì®»¿¬³»²¬ ±º ß²·³¿´-                                   .


Date:          ðëñðìñîðîï                                                               ñ-ñ Ì¸±³¿- Ùò É±´º»
                                                                                          Attorney’s signature


                                                                                  Ì¸±³¿- Ùò É±´º»ô ÑÞß ýïïëéê
                                                                                      Printed name and bar number
                                                                                        Ð¸·´´·°- Ó«®®¿¸ ÐòÝò
                                                                                     Ý±®°±®¿¬» Ì±©»®ô ïí¬¸ Ú´±±®
                                                                                          ïðï Ò Î±¾·²-±²
                                                                                     Ñµ´¿¸±³¿ Ý·¬§ô ÑÕ éíïðî
                                                                                                Address

                                                                                     ¬¹©±´º»à°¸·´´·°-³«®®¿¸ò½±³
                                                                                            E-mail address

                                                                                           øìðë÷ îíëóìïðð
                                                                                           Telephone number

                                                                                           øìðë÷ îíëóìïíí
                                                                                             FAX number
